

MODIFICATION AGREEMENT


        This Modification Agreement (this “Agreement”) is made as of September
2, 2020 (the “Effective Date”), by and among 4750 WILSHIRE BLVD. (LA) OWNER,
LLC, a Delaware limited liability company, 9460 WILSHIRE BLVD (BH) OWNER, L.P.,
a Delaware limited partnership, CIM/11600 WILSHIRE (LOS ANGELES), LP, a Delaware
limited partnership, CIM/11620 WILSHIRE (LOS ANGELES), LP, a Delaware limited
partnership, 1130 HOWARD (SF) OWNER, L.P., a Delaware limited partnership,
LINDBLADE MEDIA CENTER (LA) OWNER, LLC, a Delaware limited liability company,
and CIM URBAN REIT PROPERTIES IX, L.P., a Delaware limited partnership
(individually and collectively, “Initial Borrower”), CIM/J Street Hotel
Sacramento, L.P., a California limited partnership (“CIM/J Street,” and,
together with each Initial Borrower, individually, collectively, jointly and
severally, “Borrower”), the lenders (each a “Lender,” and, collectively, the
“Lenders”) from time to time party to the Credit Agreement (as defined below),
and JPMORGAN CHASE BANK, N.A., a national banking association, as administrative
agent for the Lenders (in such capacity, “Administrative Agent”).


Factual Background


A.Pursuant to that certain Credit Agreement dated as of October 30, 2018, among
Initial Borrower, Lenders, and Administrative Agent, and that certain Joinder
Agreement dated as of August 29, 2019, among CIM/J Street, each Initial
Borrower, Administrative Agent and JPMorgan Chase Bank, N.A., as L/C Issuer
(collectively, the “Credit Agreement”), Lenders agreed to provide a loan (the
“Loan”) to Borrower. Capitalized terms used herein without definition have the
meanings ascribed to them in the Credit Agreement.
B.The Loan is evidenced by certain Promissory Notes dated as of October 30,
2018, made payable to each Lender (as amended, restated, renewed or otherwise
modified from time to time, each a “Note,” and, collectively, the “Notes”).
C.The Notes are secured by, among other things, the Security Instruments.
D.CIM Urban Partners, L.P., a Delaware limited partnership (“Guarantor”),
guaranteed certain of Borrower’s obligations to Administrative Agent and Lenders
in connection with the Loan pursuant to that certain Limited Guaranty, dated as
of October 30, 2018, executed by Guarantor in favor of Administrative Agent, for
the benefit of the Lenders (as amended, restated or otherwise modified, the
“Limited Guaranty”).
E.In connection with the Loan, Borrower and Guarantor executed (or joined into,
as applicable) an Environmental Indemnity Agreement (as amended, restated,
renewed or otherwise modified from time to time, the “Environmental Indemnity”)
dated as of October 30, 2018, in favor of Administrative Agent, for the benefit
of the Lenders.



--------------------------------------------------------------------------------



F.As used herein, the term “Loan Documents” means the Credit Agreement, the
Notes, the Security Instruments, the Limited Guaranty, the Environmental
Indemnity and any other documents and agreements executed in connection with the
Loan, including those which evidence, guarantee, secure or modify the Loan, as
any or all of them may have been amended to date. This Agreement is a Loan
Document.
G.As of the date hereof (prior to application of the principal payment, if any,
required pursuant to Section 4(f) below), the aggregate outstanding principal
balance of the Loan is Two Hundred Four Million Five Hundred Thousand and No/100
Dollars ($204,500,000.00).
H.Borrower has requested and Administrative Agent and Lenders have agreed to
modify the Loan as provided herein, all on the terms and conditions set forth
herein.
I.Borrower, Administrative Agent and the Lenders now wish to modify the Loan as
set forth below.
Agreement


        Therefore, Borrower, Administrative Agent and the Lenders agree as
follows:


1.Recitals. The recitals set forth above in the Factual Background are true,
accurate and correct.
2.Reaffirmation of Loan. Borrower reaffirms all of its obligations under the
Loan Documents, and Borrower acknowledges that it has no claims, offsets or
defenses with respect to the payment of sums due under any Note or any other
Loan Document.
3.Modification of Loan Documents. The Loan Documents are hereby amended as
follows:
(a)Definitions. As used in this Agreement, the following terms have the
following meanings:
“4750 Wilshire Project” means the Borrowing Base Property owned by 4750 Wilshire
Blvd. (LA) Owner, LLC, a Delaware limited liability company, as more
particularly described in the applicable Security Instrument.
“Adjusted Borrowing Base” means, on any date of determination, the Borrowing
Base calculated as provided in the Credit Agreement based on Current Appraisals
existing as of the Effective Date and adjusted by the Borrowing Base
Adjustments.
“Borrowing Base Adjustments” means adjustments to the calculation of the
Borrowing Base such that: (a) the amount included in the calculation of the
Borrowing Base with respect to the Sacramento Hotel Project shall be an amount
equal to $45,225,000, and (b) for purposes of calculating the Borrowing Base as
of any date, the
2



--------------------------------------------------------------------------------



Net Operating Income attributable to the 4750 Wilshire Project for the
applicable calculation period shall be the greater of (i) Zero Dollars ($0), and
(ii) the actual Net Operating Income attributable to the 4750 Wilshire Project
for such calculation period.
“Deferral Period” means the period beginning on the Effective Date through the
earliest of (a) Administrative Agent’s receipt and approval of a Borrowing Base
Compliance Certificate for the quarterly period ending June 30, 2021 (which
shall calculate the Borrowing Base as provided in the Credit Agreement based on
new Current Appraisals without any Borrowing Base Adjustments; provided,
however, that, if the Sacramento Hotel Project is then included in the Borrowing
Base, the Hotel Mortgageability Amount included in the calculation of the
Borrowing Base for the Sacramento Hotel Project shall be calculated on an
annualized basis based on the Net Operating Income attributable to the
Sacramento Hotel Project during the quarterly period ending on June 30, 2021),
(b) if Borrower fails to deliver a Borrowing Base Compliance Certificate for the
quarterly period ending June 30, 2021 as required pursuant to Section 6.1(c) of
the Credit Agreement, the date on which such Borrowing Base Compliance
Certificate is due, and (c) if applicable, the Deferral Period Early Termination
Date.
“Deferral Period Early Termination Date” means, following the end of any
calendar quarter ending during the Deferral Period (the “Early Termination Test
Quarter”) with respect to which Borrower delivers written notice to
Administrative Agent (a “Deferral Period Early Termination Notice”) that the
Total Outstandings do not exceed the lesser of the Facility Amount and the
Borrowing Base (calculated as provided in the Credit Agreement (except as noted
below in this definition) based on existing Current Appraisals without any
Borrowing Base Adjustments) and Administrative Agent’s procurement, review and
approval of a new Current Appraisal of each Borrowing Base Property (which new
Current Appraisals will be ordered at Borrower’s expense promptly upon
Administrative Agent’s receipt of such Deferral Period Early Termination Notice
from Borrower), the date as of which Administrative Agent confirms to Borrower
in writing that the Total Outstandings do not exceed the lesser of the Facility
Amount and the Borrowing Base (calculated as provided in the Credit Agreement
(except as noted below in this definition) based on such new Current Appraisals
without any Borrowing Base Adjustments). Notwithstanding the foregoing, for
purposes of any such Deferral Period Early Termination Notice by Borrower and
any such confirmation by Administrative Agent, if the Sacramento Hotel Project
is then included in the Borrowing Base, the Hotel Mortgageability Amount
included in the calculation of the Borrowing Base for the Sacramento Hotel
Project shall be calculated on an annualized basis based on the Net Operating
Income attributable to the Sacramento Hotel Project for the Early Termination
Test Quarter.
“Deferral Period Holdback” means, on any date of determination, a reserve
against availability under the Adjusted Borrowing Base in an amount equal to (a)
the Required Deferral Period Holdback Amount, less (b) the TI/LC Holdback;
provided, however, that upon the reduction of the Required Deferral Period
Holdback Amount to zero, the Deferral Period Holdback shall also be zero.
3



--------------------------------------------------------------------------------



“Required Deferral Period Holdback Amount” means Fifteen Million Dollars
($15,000,000), which amount shall be reduced, on a dollar-for-dollar basis, by
each disbursement of the Deferral Period Holdback and the TI/LC Holdback.
“Sacramento Hotel Project” means the Borrowing Base Property owned and ground
leased by CIM/J Street, as more particularly described in the applicable
Security Instrument.
(b)Facility Amount; Commitments. The Facility Amount is hereby permanently
reduced to Two Hundred Nine Million Five Hundred Thousand Dollars
($209,500,000.00). Schedule 2.01 attached to the Credit Agreement is hereby
amended and restated in its entirety by Schedule 2.01 attached hereto.
(c)Borrowings during the Deferral Period.
(i)During the Deferral Period, availability under the Adjusted Borrowing Base in
an amount equal to the Deferral Period Holdback shall be reserved solely for
Loans to pay or reimburse (A) costs and expenses for capital expenditures in
respect of one or more Borrowing Base Properties incurred after the Effective
Date, including, without limitation, amounts incurred under any construction,
architectural and related agreements with respect to capital improvements, (B)
costs and expenses for tenant improvement obligations, tenant improvement
allowances, leasing commissions, legal fees and similar concessions which (1)
are the unfunded obligations of any Borrower pursuant to any Leases, and (2) are
not TI/LC Obligations reserved for in the TI/LC Holdback, and (C) operating
deficits arising after the Effective Date with respect to the Sacramento Hotel
Project and/or the 4750 Wilshire Project; provided, however, that, except as
provided in this clause (C), no Borrowings of the Deferral Period Holdback shall
be used for the Sacramento Hotel Project or the 4750 Wilshire Project without
Administrative Agent’s prior approval in each case, which approval may be given
or withheld in Administrative Agent’s sole discretion. For the avoidance of
doubt, during the Deferral Period (aa) availability under the Adjusted Borrowing
Base that is not reserved pursuant to this Section 3(c)(i) may be used by
Borrower as provided in the Credit Agreement, and (bb) Borrower may use the
TI/LC Holdback for TI/LC Obligations as provided in the Credit Agreement;
provided, however, that no Borrowings of the TI/LC Holdback shall be used for
the Sacramento Hotel Project or the 4750 Wilshire Project without Administrative
Agent’s prior approval in each case, which approval may be given or withheld in
Administrative Agent’s sole discretion.
(ii)Notwithstanding anything to the contrary set forth in Section 2.01 of the
Credit Agreement but subject to the other terms and conditions set forth in the
Credit Agreement, including without limitation, Section ‎2.13 thereof, each
Lender severally and not jointly agrees to make Loans denominated in U.S.
Dollars to Borrower during the Deferral Period, in an aggregate principal amount
at any one time outstanding up to, but not exceeding, the amount of such
Lender’s Commitment; provided, however, that (A) after giving effect to any
Borrowing, (1) the Total Outstandings shall not exceed the lesser of (aa) the
Facility Amount (as reduced pursuant to Section 3(b) above), and (bb) the
Adjusted Borrowing Base then in effect, and (2) the aggregate Outstanding Amount
of the Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, shall not exceed such
4



--------------------------------------------------------------------------------



Lender’s Commitment, (B) Loans funded from the TI/LC Holdback shall be made
solely to pay or reimburse TI/LC Obligations (and associated costs and expenses,
including legal fees), and Lenders shall have no obligation to make any Loans
funded from the TI/LC Holdback for any other purpose, and (C) Loans funded from
the Deferral Period Holdback shall be made solely for the purposes described in
Section 3(c)(i) above, and Lenders shall have no obligation to make any Loans
funded from the Deferral Period Holdback for any other purpose. Within the
foregoing limits and subject to the terms and conditions of this Agreement,
Borrower may borrow, repay and reborrow Loans during the Deferral Period.
(iii)For purposes of any request for a Credit Extension during the Deferral
Period, the reference to “Borrowing Base” in Section 4.02(c)(ii)(B) of the
Credit Agreement shall be deemed to refer to the Adjusted Borrowing Base.
(iv)Upon the expiration or termination of the Deferral Period, Sections 3(c)(i),
(ii) and (iii) above shall be of no further force or effect and Loans shall
thereafter be made pursuant to and in accordance with the terms and conditions
of the Credit Agreement, including, without limitation, Sections 2.01 and 4.02
thereof.
(v)Upon the expiration of the Availability Period, the commitments of the
Lenders to make Loans shall irrevocably cease.
(d)Mandatory Prepayments during the Deferral Period.
(i)Notwithstanding anything to the contrary set forth in Section 2.04(b)(ii) of
the Credit Agreement, so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to prepay Loans or Cash Collateralize
the L/C Obligations during the Deferral Period unless, at any time during the
Deferral Period, the sum of Total Outstandings, plus the unfunded amount of the
Deferral Period Holdback, if any, exceeds the lesser of (A) the Facility Amount
then in effect or (B) the Adjusted Borrowing Base then in effect, in which case
Borrower shall within three (3) Business Days after demand prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount not less than such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 3(d) unless after the
prepayment in full of the Loans the sum of the Total Outstandings, plus the
unfunded amount of the Deferral Period Holdback, if any, exceeds the lesser of
(Y) the Facility Amount then in effect or (Z) the Adjusted Borrowing Base then
in effect.
(ii)Upon the expiration or termination of the Deferral Period, Section 3(d)(i)
above shall be of no further force or effect and Borrower’s prepayment
obligations in the event that the Total Outstandings exceed the Borrowing Base
(calculated as provided in Section 3(f) below) shall be as provided in Section
2.04(b)(ii) of the Credit Agreement.
(e)Release of Borrowing Base Properties during the Deferral Period. Except as
otherwise provided in this Section 3(e), notwithstanding anything to the
contrary in Section 6.13 of the Credit Agreement, Administrative Agent shall
have no obligation to release any Borrowing Base Property (or any portion
thereof) during the Deferral Period unless the Obligations (other than
contingent Obligations not yet due and payable and for which no demand has been
made) have been paid in full and the Commitment of each Lender has been
terminated.
5



--------------------------------------------------------------------------------



Notwithstanding the foregoing, during the Deferral Period, (x) so long as no
Default or Event of Default then exists (other than any Default or Event of
Default that will be cured upon such release), Borrower shall be entitled to
obtain the release of all, but not less than all, of the 4750 Wilshire Project
from the lien of the applicable Security Instrument and the other Loan Documents
upon the satisfaction of the conditions set forth in Sections 6.13(a) of the
Credit Agreement; provided, however, that solely for purposes of any such
release of the 4750 Wilshire Project pursuant to this Section 3(e), all
references in Section 6.13(a) of the Credit Agreement to the Borrowing Base
shall be deemed to refer instead to the Adjusted Borrowing Base and (y) Borrower
shall be entitled to the release of any Borrowing Base Property (other than the
4750 Wilshire Project) from the lien of the applicable Security Instrument and
the other Loan Documents in each instance only with the approval of
Administrative Agent and each Lender in their sole discretion. After the
expiration or termination of the Deferral Period, releases of Borrowing Base
Properties shall be permitted pursuant to and in accordance with Section 6.13(a)
of the Credit Agreement.
(f)Calculation of the Borrowing Base after the Deferral Period. Upon the
expiration or termination of the Deferral Period, the Borrowing Base shall be
calculated as provided in the Credit Agreement based on new Current Appraisals
obtained pursuant to Section 3(g) below without any Borrowing Base Adjustments;
provided, however, so long as the Sacramento Hotel Project is a Borrowing Base
Property, for purposes of calculating the Borrowing Base (i) as of the last day
of the first quarter ending after the end of the Deferral Period (e.g., if the
last quarter ending during the Deferral Period ends on March 31, 2021, the first
quarter ending after the end of the Deferral Period would be the quarter ending
June 30, 2021, the second quarter ending after the end of the Deferral Period
would be the quarter ending September 30, 2021, etc., and if the last quarter
ending during the Deferral Period ends on June 30, 2021, the first quarter
ending after the end of the Deferral Period would be the quarter ending
September 30, 2021, the second quarter ending after the end of the Deferral
Period would be the quarter ending December 31, 2021, etc.), the Hotel
Mortgageability Amount included in the calculation of the Borrowing Base for the
Sacramento Hotel Project for such purposes shall be calculated on an annualized
basis based on the Net Operating Income attributable to the Sacramento Hotel
Project for the six month period ending as of the end of such quarter, and (ii)
as of the last day of the second quarter ending after the end of the Deferral
Period, the Hotel Mortgageability Amount included in the calculation of the
Borrowing Base for the Sacramento Hotel Project for such purposes shall be
calculated on an annualized basis based on the Net Operating Income attributable
to the Sacramento Hotel Project for the nine month period ending as of the end
of such quarter. As of the last day of the third quarter ending after the end of
the Deferral Period and thereafter, the Borrowing Base shall be calculated as
provided in the Credit Agreement based on the then Current Appraisals without
any Borrowing Base Adjustments.
(g)New Appraisals. Promptly after the earlier of (i) if applicable, the date
that Borrower delivers to Administrative Agent a Deferral Period Early
Termination Notice, and (ii) April 1, 2021, Administrative Agent shall order a
new Current Appraisal of each Borrowing Base Property. Each such new Current
Appraisal is subject to review and approval by Administrative Agent. Borrower
agrees upon demand to pay to Administrative Agent the actual out-of-pocket cost
and expense for such new appraisals, it being understood that Borrower’s
obligation to pay such cost and expense pursuant to this Section 3(g) shall be
limited to one
6



--------------------------------------------------------------------------------



appraisal per Borrowing Base Property. The new Current Appraisals shall be used
for purposes of (1) determining whether a Deferral Period Early Termination Date
has occurred, (2) calculating the Borrowing Base as and when specified in this
Agreement, and (3) except as otherwise provided below, calculating the Borrowing
Base from and after the expiration or termination of the Deferral Period. After
the Deferral Period, the Borrowing Base shall not be subject to recalculation
based on any subsequent new appraisal obtained pursuant to Section 6.04 of the
Credit Agreement other than new appraisals obtained pursuant to Section
‎2.16(b)(iv) in connection with Borrower’s exercise of the extension option.
Borrower’s obligation to pay the cost and expense of any such subsequent new
appraisal is as set forth in Section 6.04 of the Credit Agreement.
(h)Applicable Rate. As of the Effective Date, the Applicable Rate is hereby
increased to (i) for LIBOR Loans and Letter of Credit Fees, 205 basis points per
annum, and (ii) for Base Rate Loans, 105 basis points per annum; provided,
however, effective upon any termination of the Deferral Period pursuant to
clause (a) or (c) of the definition of “Deferral Period” set forth in Section
3(a) above, the Applicable Rate shall be reduced to (1) for LIBOR Loans and
Letter of Credit Fees, 155 basis points per annum, and (2) for Base Rate Loans,
55 basis points per annum.
(i)Additional Definitions. The following definitions, as applicable, either
amend and replace the corresponding definitions in Section 1.01 of the Credit
Agreement, or, if such terms are not defined in Section 1.01 of the Credit
Agreement, are hereby inserted alphabetically into Section 1.01 of the Credit
Agreement:
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by Administrative Agent
and Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body and/or (ii) any evolving or then-prevailing market convention
for determining a rate of interest as a replacement to the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by
Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).
7



--------------------------------------------------------------------------------



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Administrative Agent in a manner substantially consistent with market
practice (or, if Administrative Agent decides that adoption of any portion of
such market practice is not administratively feasible or if Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
8



--------------------------------------------------------------------------------



“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to the Borrower,
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.03 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.03.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”
9



--------------------------------------------------------------------------------



“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 10.23.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by Administrative Agent or (ii) a notification by the
Required Lenders to Administrative Agent (with a copy to Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.03 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and
(2) (i) the election by Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by Administrative Agent of written notice of such
election to Borrower and Lenders or by the Required Lenders of written notice of
such election to Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United Stated of America.
“IBA” has the meaning assigned to such term in Section 1.08.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 10.23.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
10



--------------------------------------------------------------------------------



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Supported QFC” has the meaning set forth in Section 10.23.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“U.S. Special Resolution Regime” has the meaning set forth in Section 10.23.
(j)Divisions. The following is hereby inserted into the Credit Agreement as new
Section 1.07:
“1.07 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Equity Interests at
such time.”
(k)Interest Rates; LIBOR Notification. The following is hereby inserted into the
Credit Agreement as new Section 1.08:
“1.08 Interest Rates; LIBOR Notification. The interest rate on LIBOR Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. Upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, Section
‎3.03(b) provides a mechanism for determining an alternative rate of interest.
Administrative Agent will promptly notify Borrower, pursuant to Section
‎3.03(d), of any change to the reference rate upon which the interest rate on
11



--------------------------------------------------------------------------------



LIBOR Loans is based. However, Administrative Agent does not warrant or accept
any responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section ‎3.03(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section ‎3.03(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.”
(l)Alternate Rate of Interest. Section 3.03 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“3.03 Alternate Rate of Interest.
(a) If prior to commencement of any Interest Period for a LIBOR Loan:
(i) Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or
(ii) Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until Administrative Agent notifies Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, (A) any interest
election request that requests the conversion of any Base Rate Loan to, or
continuation of any LIBOR Loan as, a LIBOR Loan shall be ineffective, and (B) if
any Borrowing Request requests a LIBOR Loan, such Loan shall be made as a Base
Rate Loan. Each of the events and circumstances described in clauses (i) and
(ii) is sometimes referred to herein as a “Market Disruption Event.”
(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, Administrative Agent and Borrower may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth
12



--------------------------------------------------------------------------------



(5th) Business Day after Administrative Agent has posted such proposed amendment
to all Lenders and Borrower, so long as Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, Lenders shall be entitled to
object only to the Benchmark Replacement Adjustment contained therein. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.
(c) In connection with the implementation of a Benchmark Replacement,
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d) Administrative Agent will promptly notify Borrower and Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes, and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Administrative Agent or
Lenders pursuant to this Section 3.03, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03.
(e) Upon Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any interest election request that requests the
conversion of any Base Rate Loan to, or continuation of any LIBOR Loan as, a
LIBOR Loan shall be ineffective, and (ii) if any Borrowing Request requests a
LIBOR Loan, such Borrowing shall be made as a Base Rate Loan.
(f) Subject to any agreement between Administrative Agent and Borrower
establishing a Benchmark Replacement pursuant to Section 3.03(b) above, during
any period in which a Market Disruption Event is in effect, Borrower may
request, through Administrative Agent, that Administrative Agent (with respect
to any Market Disruption Event under Section 3.03(a)(i) above) or the affected
Lenders (who gave such notice under Section 3.03(a)(ii) above), as applicable,
confirm that the circumstances giving rise to the Market Disruption Event
continue to be in effect. If, within thirty Business Days following such
confirmation request, Administrative Agent or the affected Lenders, as
applicable have not confirmed the continued effectiveness of such Market
Disruption Event, then such Market Disruption Event shall no longer be deemed to
be in effect;
13



--------------------------------------------------------------------------------



provided, that (i) Borrower shall not be permitted to submit any such request
more than once in any 30 day period, and (ii) nothing contained in this Section
3.03 or the failure to provide confirmation of the continued effectiveness of
such Market Disruption Event shall in any way affect Administrative Agent’s or
the affected Lenders’ right to provide any additional notices of a Market
Disruption Event as provided in this Section 3.03.”
(m)Notices. In addition to the information requirements of Section 6.01(e) of
the Credit Agreement, promptly following any request by the Administrative Agent
or any Lender therefor, Borrower shall promptly provide information and
documentation reasonably requested for purposes of compliance with the
Beneficial Ownership Regulation.
(n)Liquid Assets.
(i)During the Deferral Period, Borrower shall have and maintain, on a combined
basis, Liquid Assets (as defined below) in an amount equal to not less than
Fifteen Million Dollars ($15,000,000), which shall be tested as of the end of
each fiscal quarter. As used in this Agreement, “Liquid Assets” means (A) assets
in the form of unrestricted and unencumbered cash and cash equivalents, and (B)
unfunded availability under the Loan; provided, however, that the amount
included under this clause (B) in the calculation of Liquid Assets shall not at
any time exceed Five Million Dollars ($5,000,000).
(ii)During the Deferral Period, Borrower shall deliver to Administrative Agent,
on behalf of the Lenders, concurrently with the delivery of the annual and
quarterly financial statements referred to in Sections 6.01(a) and (b) of the
Credit Agreement, a compliance certificate in the form attached hereto as
Exhibit I, signed by the chief executive officer, chief financial officer,
treasurer, controller or other executive responsible for the financial affairs
of each Borrower, setting forth and certifying the information set forth
therein.
(o)Supported QFCs. The following is hereby inserted into the Credit Agreement as
new Section 10.23:
“10.23 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Lender Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support,
14



--------------------------------------------------------------------------------



and any rights in property securing such Supported QFC or such QFC Credit
Support) from such Covered Party will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.”
(p)Borrowing Base Compliance Certificate. For purposes of the Borrowing Base
Compliance Certificate (including calculation of the amount of the Borrowing
Base in effect as of the end of the applicable reporting period) required to be
delivered for the fiscal quarter ended June 30, 2020, the reference to
“Borrowing Base” therein and in Section 6.01(c)(iv) of the Credit Agreement
shall be deemed to refer to the Adjusted Borrowing Base.
(q)Secured Obligations. Each Security Instrument is modified to secure payment
and performance of the Loan, as amended to date, in addition to all other
“Obligations” as therein defined. Notwithstanding the foregoing, certain
obligations continue to be excluded from the Obligations, as provided in each
such Security Instrument.
4.Conditions Precedent. Before this Agreement becomes effective and any party
becomes obligated under it, all of the following conditions shall have been
satisfied at Borrower’s sole cost and expense in a manner acceptable to
Administrative Agent and the Lenders, in the exercise of their sole judgment:
(a)Administrative Agent and the Lenders shall have received fully executed and,
where appropriate, acknowledged originals of this Agreement, and any other
documents and agreements which Administrative Agent and the Lenders may require
or request in accordance with this Agreement or the other Loan Documents, in
form and substance satisfactory to Administrative Agent, which documents and
agreements shall include, without limitation, the Consent and Reaffirmation
attached hereto executed by Guarantor with respect to the Limited Guaranty;
(b)[reserved];
(c)(i) At least five (5) days prior to the date hereof, all documentation and
other information regarding Borrower requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of Borrower at least ten
(10) days prior to the date hereof, and (ii) to the extent Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership
15



--------------------------------------------------------------------------------



Regulation, at least five (5) days prior to the date hereof, any Lender that has
requested, in a written notice to Borrower at least ten (10) days prior to the
date hereof, a Beneficial Ownership Certification in relation to Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied;
(d)Administrative Agent and the applicable Borrower shall have executed an
amendment to each Security Instrument in form and substance reasonably
acceptable to such Borrower and Administrative Agent, which amendment shall have
been recorded in the official records of the county in which the affected
Borrowing Base Property is located;
(e)Administrative Agent shall have received such assurance as Administrative
Agent may reasonably require that the validity and priority of each Security
Instrument has not been and will not be impaired by this Agreement or the
transactions contemplated by it, including an ALTA 11-06 Endorsement (or TLTA
T-38 Endorsement with respect to any Borrowing Base Property located in the
State of Texas) and any other endorsements reasonably required by Administrative
Agent to be attached to the policies of title insurance delivered to
Administrative Agent in connection with the Security Instruments;
(f)Borrower shall have paid to Administrative Agent an amount sufficient to
reduce the outstanding principal balance of the Loan to an amount not to exceed
One Hundred Eighty-Four Million Five Hundred Thousand and No/100 Dollars
($184,500,000.00);
(g)Borrower shall have paid to Administrative Agent, for the ratable benefit of
each Lender, a modification fee in an amount equal to one-tenth of one percent
(0.10%) of the Facility Amount; and
(h)Administrative Agent shall have received reimbursement, in immediately
available funds, of all reasonable and documented costs and expenses incurred by
Administrative Agent in connection with this Agreement, including charges for
title insurance (including endorsements), recording, filing and escrow charges,
and reasonable and documented legal fees and expenses of Administrative Agent’s
and the Lenders’ counsel.
16



--------------------------------------------------------------------------------



5.Borrower’s Representations and Warranties. Borrower represents and warrants to
Administrative Agent and the Lenders as follows:
(a)Loan Documents. All representations and warranties made and given by Borrower
in the Loan Documents are true, accurate and correct, subject to such matters,
if any, as have been previously disclosed to Administrative Agent in writing, in
all material respects on and as of the date hereof except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.
(b)No Default. No Default or Event of Default has occurred and is continuing.
(c)Liquid Assets. As of the date hereof, Borrower maintains, on a combined
basis, Liquid Assets in an amount equal to not less than Fifteen Million Dollars
($15,000,000).
(d)Borrowing Entity. There have been no changes in the organization,
composition, ownership structure or formation documents of any Borrower since
the inception of the Loan (or the joinder by such Borrower into the Credit
Agreement, as applicable) that would violate any restrictions set forth in the
Loan Documents.
(e)Beneficial Ownership Certification. As of the date hereof, to the best
knowledge of Borrower, the information included in the Beneficial Ownership
Certification provided by such Borrower on or prior to the date hereof to any
Lender in connection with this Agreement is true and correct in all material
respects.
6.Incorporation. This Agreement shall form a part of each Loan Document, and all
references to a given Loan Document shall mean that document as hereby modified.
7.No Prejudice; Reservation of Rights. This Agreement shall not prejudice any
rights or remedies of Administrative Agent nor any Lender under the Loan
Documents. Administrative Agent and the Lenders reserve, without limitation, all
rights which it has against any indemnitor, guarantor, or endorser of the Notes.
8.No Impairment. Except as specifically hereby amended, the Loan Documents shall
each remain unaffected by this Agreement and all such documents shall remain in
full force and effect. Nothing in this Agreement shall impair the lien of any
Security Instrument, which as hereby amended shall remain one deed of trust with
a power of sale, creating a first lien encumbering the Borrowing Base Property
described therein.
9.Purpose and Effect of Administrative Agent’s and/or Lenders Approval.
Administrative Agent’s and/or any Lender’s approval of any matter in connection
with the Loan shall be for the sole purpose of protecting Administrative Agent’s
and such Lender’s security and rights. No such approval shall result in a waiver
of any default of Borrower. In no event shall Administrative Agent’s and/or any
Lender’s approval be a representation of any kind with regard to the matter
being approved.
10.Reversal of Payments. If Administrative Agent receives any payments which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be
17



--------------------------------------------------------------------------------



paid to a trustee, debtor-in-possession, receiver or any other party under any
bankruptcy law, common law, equitable cause or otherwise, then, to such extent,
the obligations or part thereof intended to be satisfied by such payments or
proceeds shall be reversed and continue as if such payments or proceeds had not
been received by Administrative Agent.
11.Course of Dealing. Administrative Agent, each Lender and Borrower hereby
acknowledge and agree that at no time shall any prior or subsequent course of
conduct by Borrower, Administrative Agent or any Lender directly or indirectly
limit, impair or otherwise adversely affect any of Administrative Agent’s or any
Lender’s rights, interests or remedies in connection with the Loan and the Loan
Documents or obligate Administrative Agent or any Lender to agree to, or to
negotiate or consider an agreement to, any waiver of any obligation or default
by Borrower under any Loan Document or any amendment to any term or condition of
any Loan Document.
12.Integration. The Loan Documents, including this Agreement: (a) integrate all
the terms and conditions mentioned in or incidental to the Loan Documents; (b)
supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties. If there is any conflict between the terms, conditions
and provisions of this Agreement and those of any other agreement or instrument,
including any of the other Loan Documents, the terms, conditions and provisions
of this Agreement shall prevail.
13.Miscellaneous. This Agreement and any attached consents or exhibits requiring
signatures may be executed in counterparts, and all counterparts shall
constitute but one and the same document. If any court of competent jurisdiction
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan Documents.
This Agreement shall be governed by the laws of the State of New York, without
regard to the choice of law rules of that State. As used here, the word
“include(s)” means “includes(s), without limitation,” and the word “including”
means “including, but not limited to.”
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


[Signatures appear on following page.]


18




--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


BORROWER:
4750 WILSHIRE BLVD. (LA) OWNER, LLC,
a Delaware limited liability company
By: /S/ DAVID THOMPSON
Name: David Thompson
Title: Vice President and Chief Financial Officer
9460 WILSHIRE BLVD (BH) OWNER, L.P.,a Delaware limited partnership
By: 9460 Wilshire Blvd GP, LLC,
a Delaware limited liability company,its general partner
By: /S/ DAVID THOMPSON
Name: David Thompson
Title: Vice President and Chief Financial Officer
CIM/11600 WILSHIRE (LOS ANGELES), LP,a Delaware limited partnershipBy: CIM/11600
Wilshire (Los Angeles) GP, LLC,a Delaware limited liability company,its general
partner
By: /S/ DAVID THOMPSON
Name: David Thompson
Title: Vice President and Chief Financial Officer






[Signatures Continue on the Following Page]


S-1

--------------------------------------------------------------------------------



BORROWER CONTINUED:


CIM/11620 Wilshire (Los Angeles), LP,
a Delaware limited partnership


By: CIM/11620 Wilshire (Los Angeles) GP, LLC,
        a Delaware limited liability company,
        its general partner


        
        By: /S/ DAVID THOMPSON
        Name:  David Thompson
        Title:  Vice President and
         Chief Financial Officer




1130 HOWARD (SF) OWNER, L.P.,
a Delaware limited partnership


By: 1130 Howard (SF) GP, LLC,
        a Delaware limited liability company,
        its general partner


        
        By: /S/ DAVID THOMPSON
        Name:  David Thompson
        Title:  Vice President and
         Chief Financial Officer




LINDBLADE MEDIA CENTER (LA) OWNER, LLC,
a Delaware limited liability company




By: /S/ DAVID THOMPSON
Name:  David Thompson
Title:  Vice President and
        Chief Financial Officer







[Signatures Continue on the Following Page]


S-2

--------------------------------------------------------------------------------



BORROWER CONTINUED:


CIM URBAN REIT PROPERTIES IX, L.P.,
a Delaware limited partnership


By: CIM Urban REIT GP II, LLC,
        a Delaware limited liability company,
        its general partner


        
        By: /S/ DAVID THOMPSON
        Name:  David Thompson
        Title:  Vice President and
         Chief Financial Officer




CIM/J STREET HOTEL SACRAMENTO, L.P.,
a California limited partnership
By: CIM/J Street Hotel Sacramento GP, LLC,
        a California limited liability company,
        its general partner




        By: /S/ DAVID THOMPSON
        Name:  David Thompson
        Title:  Vice President and
         Chief Financial Officer









[Signatures Continue on the Following Page]


S-3

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,
a national banking association,
as Administrative Agent




By: /S/ RYAN M. DEMPSEY
Name: Ryan M. Dempsey
Title: Authorized Officer











[Signatures Continue on the Following Page]


S-4

--------------------------------------------------------------------------------



LENDERS:


JPMORGAN CHASE BANK, N.A.,
a national banking association




By: /S/ RYAN M. DEMPSEY
Name: Ryan M. Dempsey
Title: Authorized Officer




BANK OF AMERICA, N.A.,
a national banking association




By: /S/ HENRY YANG
Name: Henry Yang
Title: Vice President




CITIBANK, N.A.,
a national banking association




By: /S/ TINA LIN
Name: Tina Lin
Title: Vice President




MUFG UNION BANK, N.A.,
a national banking association




By: /S/ KATHERINE DAVIDSON
Name: Katherine Davidson
Title: Director







[Signatures Continue on the Following Page]




S-5

--------------------------------------------------------------------------------



LENDERS CONTINUED:


FIFTH THIRD BANK, NATIONAL ASSOCIATION,
a national banking association




By: /S/ JOHN KANG
Name: John Kang
Title: Officer




PNC BANK, NATIONAL ASSOCIATION,
a national banking association




By: /S/ TONY PARK
Name: Tony Park
Title: SVP





S-6


--------------------------------------------------------------------------------



Consent and Reaffirmation


The undersigned (“Guarantor”) hereby consents to the foregoing Modification
Agreement and the transactions contemplated thereby and reaffirms its
obligations under (a) that certain Limited Guaranty, dated as of October 30,
2018, and (b) that certain Environmental Indemnity Agreement dated as of October
30, 2018, each as more particularly described in the foregoing Modification
Agreement, and agrees that the obligations of Borrower guaranteed under such
Limited Guaranty include, without limitation, the obligation of Borrower to
repay the principal amount of the Loan, as such Loan has been modified pursuant
to the terms of the Modification Agreement, on the terms and conditions set
forth in such Limited Guaranty. In addition, Guarantor acknowledges that its
obligations under the Limited Guaranty and the Environmental Indemnity Agreement
are separate and distinct from those of Borrower on the Loan.
Dated as of: August 27, 2020


GUARANTOR:


CIM URBAN PARTNERS, L.P.,
a Delaware limited partnership


By: Urban Partners GP, LLC,
        a Delaware limited liability company,
        its General Partner




        By: /S/ DAVID THOMPSON
        Name: David Thompson
        Title: Vice President and Chief Financial Officer



























        Consent 

